Citation Nr: 1605083	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  12-27 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed, including a copy of the transcript of the January 2016 Board hearing presided over by the undersigned Veterans Law Judge.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The matters regarding the low back and legs have been raised in the Veteran's statements received in July 2013 and September 2014, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over these matters and refers them to the AOJ for appropriate action.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2007 rating decision, the RO denied the claims for service connection for bilateral hearing loss and tinnitus, based on the determinations that these disabilities did not occur in service and were not caused by service.   

2.  The Veteran did not submit a notice of disagreement for the May 2007 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claims for service connection for bilateral hearing loss and tinnitus.

3.  In a January 2010 rating decision, the RO implicitly reopened the previously denied claims for service connection for bilateral hearing loss and tinnitus, and denied the claims on the merits based on the determinations that these disabilities did not occur in service and were not caused by service.

4.  The Veteran did not submit a notice of disagreement for the January 2010 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claims for service connection for bilateral hearing loss and tinnitus.

5.  The additional evidence received since the January 2010 rating decision was not previously considered in that decision and raises a reasonable possibility of substantiating the claims for service connection for bilateral hearing loss and tinnitus.




CONCLUSIONS OF LAW

1.  The May 2007 rating decision, which denied entitlement to service connection for bilateral hearing loss and tinnitus, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  The January 2010 rating decision, which implicitly reopened and denied entitlement to service connection for bilateral hearing loss and tinnitus, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

3.  The additional evidence received since the January 2010 rating decision is new and material to the claims for service connection for bilateral hearing loss and tinnitus, and the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the Board is reopening the previously denied claims for service connection for bilateral hearing loss and tinnitus, discussion concerning compliance with the duties to notify and assist is not necessary.

Applications to Reopen the Claims for Service Connection

If a decision is issued, and not appealed, it becomes final.  A claim may only be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

In a May 2007 rating decision, the RO denied the claims for service connection for bilateral hearing loss and tinnitus, based on the determinations that these disabilities did not occur in service and were not caused by service.  After the Veteran was notified of the adverse decision, the Veteran did not submit a notice of disagreement with the decision.  Moreover, no new and material evidence was submitted within a year of the May 2007 rating decision.  Therefore, the May 2007 rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

In a January 2010 rating decision, the RO implicitly reopened the previously denied claims for service connection for bilateral hearing loss and tinnitus, and denied the claims on the merits based on the determinations that these disabilities did not occur in service and were not caused by service.  After the Veteran was notified of the adverse decision, the Veteran did not submit a notice of disagreement with the decision.  Moreover, no new and material evidence was submitted within a year of the January 2010 rating decision.  Therefore, the January 2010 rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

At the time of the January 2010 rating decision, the evidence of record included the Veteran's service records, post-service treatment records, and the Veteran's statements, which included his reports that his tinnitus began in service and has continued since service and his argument that his current bilateral hearing loss and tinnitus are due to his exposure to noise in service when serving as a radio teletype and Morse code operator.  The evidence also included a March 2007 VA medical opinion that the Veteran's "hearing loss supports his claim of tinnitus." 

The additional evidence presented since the January 2010 rating decision includes medical literature submitted by the Veteran in September 2012, in which a medical study concluded that radio operators (specifically Morse code operators) face a significant probability of exposure to hazardous noise levels.  The study also showed that 40% of the subjects tested had significant high-frequency hearing loss in at least one hearing threshold, but the study noted that no confident conclusions as to effect of the noise on hearing can be drawn given that the sample size was small.  The credibility of this medical study is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Competent evidence that tends to indicate that the Veteran's hearing loss may have been incurred in service as a result of hazardous noise from Morse code radios is pertinent evidence that was absent at the time of the January 2010 rating decision, and this evidence raises a reasonable possibility of substantiating the claims.  Thus, the Board finds that new and material evidence has been submitted.  The claims for service connection for bilateral hearing loss and tinnitus are reopened.  

Although the evidence is sufficient to reopen, it is not sufficient to grant the claims.  The Board finds that additional evidentiary development is required.  This is addressed in the remand below.


ORDER

Because new and material evidence has been received, the claim of service connection for bilateral hearing loss is reopened.

Because new and material evidence has been received, the claim of service connection for tinnitus is reopened.


REMAND

The Veteran contends that he has a bilateral hearing loss disability and tinnitus that are related to service, to include exposure to noise, including high frequency noise, in service in his capacity as a radio and Morse code operator.  See e.g., October 2006 Form 21-526.  The Veteran's DD-214 confirms his military occupational specialty in service was radio teletype operator.  Furthermore, there is medical literature of record showing a study in which 40% of the subjects tested had significant high-frequency hearing loss in at least one hearing threshold.  For these reasons, Veteran should be afforded a VA examination to determine the nature and etiology of bilateral hearing loss and tinnitus.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006);

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Please contact the Veteran and request that he provide information as to any outstanding treatment records, VA or non-VA, regarding his hearing and tinnitus, to include the following:

a.   records from hearing tests performed in Oregon, Wisconsin, and Texas.  See December 2009 Veteran statement (noting that he has had hearing tests through the years in these states).  

b.  records from Audie Murphy Hospital in San Antonio in February to April 2007.  See November 2009 and May 2011 Forms 21-4142.

c.  Any other relevant private treatment provider.  

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  All attempts to fulfill this development should be documented in the claims file. 

2. Please obtain all outstanding relevant VA treatment records, to include records from March 2011 to present.  

3. After completing the above development, schedule the Veteran for a VA examination to determine the nature and etiology of bilateral hearing loss and tinnitus.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file (including Virtual VA and VBMS) and should note that this case review took place.  

The examiner is asked to please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's bilateral hearing loss and/or tinnitus manifested in service or within the first post-service year, or is otherwise etiologically related to service, to include as a result of exposure to noise as a radio and Morse code operator. 

The examiner's attention is invited to the following:

a. The medical literature submitted by the Veteran in September 2012, in which a medical study concluded that radio operators (specifically Morse code operators) face a significant probability of exposure to hazardous noise levels.  The study also showed that 40% of the subjects tested had significant high-frequency hearing loss in at least one hearing threshold, but the study noted that no confident conclusions as to effect of the noise on hearing can be drawn given that the sample size was small.  

b. Note that the in-service audiograms are in ASA units, and not ISO units. 

c. The Veteran's competent statements as to the loudness of the Morse code radios, and as to exposure to noise from the firing ranges and rifles in service.  See e.g., May 2007 and December 2009 Veteran statements.

d. The Veteran's written statements that he had ringing in his ears in service and it has continued since service.  See e.g., May 2007 and June 2011 Veteran statements; but see January 2016 Board hearing transcript.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Thereafter, adjudicate the claims on appeal, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


